EXHIBIT 10.7
USG CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
     WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware
corporation (the “Company”) or a Subsidiary;
     WHEREAS, the Board of Directors of the Company (the “Board”) has granted to
the Grantee, as set forth in the Award Summary on the Morgan Stanley Smith
Barney website on the “Date of Grant”, Restricted Stock Units (as defined in the
Plan) (the “RSUs”) pursuant to the Company’s Long-Term Incentive Plan, as
amended (the “Plan”), subject to the terms and conditions of the Plan and the
terms and conditions hereinafter set forth; and
     WHEREAS, the execution of this Restricted Stock Units Agreement to evidence
the RSUs (the “Agreement”) has been authorized by a resolution of the Board.
     NOW, THEREFORE, the Company and the Grantee agree as follows:

1.   Payment of RSUs. The RSUs covered by this Agreement shall become payable to
the Grantee if they become nonforfeitable in accordance with Section 2,
Section 3, or Section 4 hereof.   2.   Vesting of RSUs. Subject to the terms and
conditions of Sections 3, 4 and 5 hereof, the Grantee’s right to receive the
Common Shares subject to the RSUs shall become nonforfeitable if the Grantee
remains continuously employed until May 1, 2013, or if the Board determines
prior to May 1, 2013 and prior to the termination of the Grantee’s employment
that the RSUs shall be nonforfeitable.   3.   Effect of Change in Control. In
the event of a Change in Control prior to the RSUs becoming nonforfeitable as
provided in Section 2 above, a pro rata number of the RSUs covered by this
Agreement shall become nonforfeitable and payable to the Grantee, and the
remaining RSUs shall be forfeited. Such pro rata number shall be based on the
number of days that have elapsed between the Date of Grant and the Change in
Control (as compared to the number of days between the Date of Grant and May 1,
2013). However, if the Change in Control does not constitute a “change in
control” for purposes of Section 409A(a)(2)(A)(v) of the Code, then issuance of
the Common Shares underlying the RSUs that become nonforfeitable upon the Change
in Control (or payment of any other form of consideration into which the Common
Shares underlying such RSUs may have been converted in connection with the
Change in Control) will be made upon the earliest of (a) the Grantee’s
“separation from service” with the Company and its Subsidiaries (determined in
accordance with Section 409A(a)(2)(A)(i) of the Code) (or, if the Grantee is a
“specified employee” as determined pursuant to procedures adopted by the Company
in compliance with Section 409A of the Code, the date of issuance or payment
shall be the first day of the seventh month after the date of the Grantee’s
separation from service with

1



--------------------------------------------------------------------------------



 



    the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code), (b) May 1, 2013, (c) the Grantee’s death,
or (d) the Grantee’s permanent and total disability as determined under
Section 4 hereof.   4.   Effect of Death or Disability. Notwithstanding
Section 2 above, if the Grantee should die or become permanently and totally
disabled while in the employ of the Company or any Subsidiary and at a time when
the RSUs remain forfeitable, a pro rata number of the RSUs covered by this
Agreement shall immediately become nonforfeitable and payable to the Grantee,
and the remaining RSUs shall be forfeited. Such pro rata number shall be based
on the number of days that have elapsed between the Date of Grant and the date
of the Grantee’s death or disability (as compared to the number of days between
the Date of Grant and May 1, 2013). The Grantee shall be considered to have
become permanently and totally disabled if the Grantee has suffered a total
disability within the meaning of the Company’s Long Term Disability Plan for
Salaried Employees and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.   5.   Forfeiture. In the event (i) that the Grantee’s employment
shall, at a time when the RSUs remain forfeitable, terminate in a manner other
than any specified in Section 4 hereof or (ii) of a finding by the Board (or a
committee of the Board) that the Grantee has engaged in any fraud or intentional
misconduct as described in Section 20 hereof, the Grantee shall forfeit any RSUs
that have not become nonforfeitable by such Grantee at the time of such
termination or finding, as applicable.   6.   Form and Time of Payment of RSUs.
Except as otherwise provided for in Section 9, payment for the RSUs, after and
to the extent they have become nonforfeitable, shall be made in the form of
Common Shares. Payment shall be made upon the first to occur of the following:
(a) the Grantee’s “separation from service” with the Company and its
Subsidiaries (determined in accordance with Section 409A(a)(2)(A)(i) of the
Code) (or, if the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
the date of issuance or payment shall be the first day of the seventh month
after the date of the Grantee’s separation from service with the Company and its
Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code),
(b) May 1, 2013, (c) the Grantee’s death, or (d) the Grantee’s permanent and
total disability as determined under Section 4 hereof. To the extent that the
Company is required to withhold federal, state, local or foreign taxes in
connection with the delivery of Common Shares to the Grantee or any other person
under this Agreement, the number of Common Shares to be delivered to the Grantee
or such other person shall be reduced (based on the Market Value per Share as of
the date Common Shares are delivered to the Grantee) to provide for the minimum
amount of taxes required to be withheld, with any fractional shares that would
otherwise be delivered being rounded up to the next nearest whole share. The
Board (or a committee of the Board) may, at its discretion, adopt any
alternative method of providing for taxes to be withheld.   7.   Payment of
Dividend Equivalents. From and after the Date of Grant and until the earlier of
(a) the time when the RSUs become nonforfeitable and payable in accordance with
the terms hereof or (b) the time when the Grantee’s right to receive Common
Shares upon payment of RSUs is forfeited, on the date that the Company pays a
cash dividend (if any) to

2



--------------------------------------------------------------------------------



 



    holders of Common Shares generally, the Grantee shall be entitled to a
number of additional whole RSUs determined by dividing (i) the product of
(A) the dollar amount of the cash dividend paid per Common Share on such date
and (B) the total number of RSUs (including dividend equivalents paid thereon)
previously credited to the Grantee as of such date, by (ii) the Market Value per
Share on such date. Such dividend equivalents (if any) shall be subject to the
same terms and conditions and shall be settled or forfeited in the same manner
and at the same time as the RSUs to which the dividend equivalents were
credited.   8.   RSUs Nontransferable. Neither the RSUs granted hereby nor any
interest therein or in the Common Shares related thereto shall be transferable
other than by will or the laws of descent and distribution prior to payment.  
9.   Adjustments. In the event of any change in the aggregate number of
outstanding Common Shares by reason of (a) any stock dividend, extraordinary
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any Change in Control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization or
partial or complete liquidation, or other distribution of assets, issuance of
rights or warrants to purchase securities, or (c) any other corporate
transaction or event having an effect similar to any of the foregoing, then the
Board (or a committee of the Board) shall adjust the number of RSUs then held by
the Grantee in such manner as to prevent dilution or enlargement of the rights
of the Grantee that otherwise would result from such event. Moreover, in the
event of any such transaction or event, the Board (or a committee of the Board),
in its discretion, may provide in substitution for any or all of the Grantee’s
rights under this Agreement such alternative consideration as it may determine
to be equitable in the circumstances.   10.   Compliance with Section 409A of
the Code. To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Grantee. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.   11.   No Right to Future Grants; No Right of Employment;
Extraordinary Item: In accepting the grant, Grantee acknowledges that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature
and it may be modified, suspended or terminated by the Company at any time, as
provided in the Plan and this Award Agreement; (b) the grant of the RSUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants of RSUs, or benefits in lieu of RSUs, even if RSUs have
been granted repeatedly in the past; (c) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (d) Grantee’s
participation in the Plan is voluntary; (e) the RSUs are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company, its Affiliates and/or Subsidiaries, and which is
outside the scope of Grantee’s employment contract, if any; (f) the RSUs are not

3



--------------------------------------------------------------------------------



 



    part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) in the event that
Grantee is an employee of an Affiliate or Subsidiary of the Company, the grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the grant will not be interpreted to form an
employment contract with the Affiliate or Subsidiary that is Grantee’s employer;
(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; (i) no claim or entitlement to compensation or damages arises
from forfeiture or termination of the RSUs or diminution in value of the RSUs or
the Common Shares and Grantee irrevocably releases the Company, its Affiliates
and/or its Subsidiaries from any such claim that may arise; and (j)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Grantee’s employment, Grantee’s right to
receive RSUs and vest in RSUs under the Plan, if any, will terminate effective
as of the date that Grantee is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment,
Grantee’s right to vest in the RSUs after termination of employment, if any,
will be measured by the date of termination of Grantee’s active employment and
will not be extended by any notice period mandated under local law.   12.  
Employee Data Privacy: Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. Grantee understands that the Company Group holds
certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to Shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Grantee’s country. Grantee
understands that Grantee may request a list with the names and addresses of any
potential recipients of the Data by contacting Grantee’s local human resources
representative. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any Shares acquired.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the

4



--------------------------------------------------------------------------------



 



    consents herein, in any case without cost, by contacting in writing
Grantee’s local human resources representative. Grantee understands, however,
that refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understand that Grantee may
contact Grantee’s local human resources representative.   13.   Continuous
Employment. For purposes of this Agreement, the continuous employment of the
Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.   14.   Relation to Plan. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. All terms used
herein with initial capital letters and not otherwise defined herein that are
defined in the Plan shall have the meanings assigned to them in the Plan. The
Board (or a committee of the Board) acting pursuant to the Plan, as constituted
from time to time, shall, except as expressly provided otherwise herein, have
the right to determine any questions which arise in connection with the grant of
the RSUs.   15.   Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Grantee under this Agreement without the Grantee’s consent.
Notwithstanding the foregoing, the limitation requiring the consent of a Grantee
to certain amendments shall not apply to any amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.   16.  
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.   17.   Successors and
Assigns. Without limiting Section 8 hereof, the provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

5



--------------------------------------------------------------------------------



 



18.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.   19.   The Grantee acknowledges that by
clicking on the “Accept” button on the Morgan Stanley Smith Barney web page
titled “Step 3: Confirm the Review/Acceptance of your Award,” the Grantee agrees
to be bound by the electronic execution of this Award Agreement.   20.   In
accordance with Section 20(d) of the Plan, if the Board (or a committee of the
Board) has determined that any fraud or intentional misconduct by the Grantee
was a significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), to the extent permitted by applicable law
the Grantee shall: (a) return to the Company all Common Shares that the Grantee
has not disposed of that were paid out pursuant to this Agreement; and (b) with
respect to any Common Shares that the Grantee has disposed of that were paid out
pursuant to this Agreement, pay to the Company in cash the value of such Common
Shares on the date such Common Shares were paid out. The remedy specified herein
shall not be exclusive, and shall be in addition to every other right or remedy
at law or in equity that may be available to the Company. Notwithstanding any
other provision of this Agreement or the Plan to the contrary, if this
Section 20 is held invalid, unenforceable or otherwise illegal, the remainder of
this Agreement shall be deemed to be unenforceable due to a failure of
consideration, and the Grantee’s rights to the RSUs that would otherwise be
granted under this Agreement shall be forfeited.

6



--------------------------------------------------------------------------------



 



     Executed in the name and on behalf of the Company at Chicago, Illinois as
of the 24th day of September, 2010.

            USG CORPORATION
      /s/ Brian J. Cook       Name:   Brian J. Cook      Title:   Senior Vice
President, Human Resources     

     The undersigned Grantee hereby accepts the award of RSUs evidenced by this
Restricted Stock Units Agreement on the terms and conditions set forth herein
and in the Plan.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.

7